Exhibit 10.14

ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made and entered
into effective as of March 4, 2016 (the “Effective Date”), by and among The
Manitowoc Company, Inc., a Wisconsin corporation (“Manitowoc ParentCo”), and
Manitowoc Foodservice, Inc., a Delaware corporation and wholly-owned subsidiary
of Manitowoc ParentCo (“SpinCo”).
WHEREAS, Manitowoc ParentCo has entered into an Employment Agreement, dated as
of July 28, 2015, with Hubertus M. Muehlhaeuser, pursuant to which Mr.
Muehlhaeuser serves as the President and Chief Executive Officer of Spinco (the
“CEO Employment Agreement”).
WHEREAS, Manitowoc ParentCo has entered into an Employment Agreement, dated as
of November 2015, with John O. Stewart, pursuant to which Mr. Stewart serves as
the Senior Vice President and Chief Financial Officer of SpinCo (together with
the CEO Employment Agreement, the “Employment Agreements”).
WHEREAS, in connection with Manitowoc ParentCo’s distribution to holders of
shares of Manitowoc ParentCo Common Stock of all of the outstanding shares of
SpinCo Common Stock (the “Distribution”), Manitowoc ParentCo desires to assign,
and SpinCo desires to assume, all of Manitowoc ParentCo’s rights, title and
interests in and to, and obligations under, the Employment Agreements.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:
1.Assignment; Assumption. Effective as of immediately prior to the Distribution
(the “Effective Time”), Manitowoc ParentCo hereby assigns, transfers and conveys
to SpinCo all of Manitowoc ParentCo’s rights, title and interest in, to and
under the Employment Agreements; and SpinCo hereby accepts the assignment from
Manitowoc ParentCo and agrees to assume expressly and perform from and after the
Effective Time all of the terms, conditions and obligations imposed by the
Employment Agreements. SpinCo shall be substituted for Manitowoc ParentCo under
all provisions of the Employment Agreements with effect from and after the
Effective Time.
2.Further Acts. The parties hereto agree to do, execute and deliver, or cause to
be done, executed and delivered, all of such further acts, documents and
instruments as necessary to carry out the intent of this Agreement.
3.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of Wisconsin, without regard to conflict of law principles
thereof.
4.Modifications; Waivers. This Agreement shall not be modified, waived or
terminated except pursuant to an agreement in writing signed by the party
against whom such modification, waiver or termination is to be enforced.
5.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.
6.Severability. If any provision of this Agreement or the application of any
such provision to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof. To the extent permitted by law, the parties hereto hereby waive any
provision of law that renders any provision of this Agreement invalid or
unenforceable in any respect.
7.Counterparts. This Agreement may be executed in counterparts (and by different
parties on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or PDF shall be as effective as delivery of a manually executed
counterpart of this Agreement.
[Signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.


MANITOWOC FOODSERVICE, INC.




By:    /s/ John O. Stewart            
John O. Stewart
Senior Vice President and Chief Financial Officer




MANITOWOC FOODSERVICE, INC.




By:    /s/ Maurice D. Jones                
Maurice D. Jones
Senior Vice President, General Counsel and Secretary



[Signature Page to Assignment and Assumption Agreement]